Citation Nr: 1117147	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-38 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to June 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claims for service connection for bilateral peripheral neuropathy of the upper extremities.  

The issue of reopening the Veteran's claim for service connection for a circulatory system disorder, to include a hypertensive disorder, congestive heart failure, and coronary artery disease to include as secondary to exposure to herbicide agents has been raised by the Veteran (see the Veteran's August 2007 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In November 2011, the AOJ notified the Veteran that further action would be delayed until VA determined if a presumption of service connection is warranted for hypertension due to herbicide exposure; however, the Veteran's representative has indicated that the Veteran's claims may now be adjudicated.  See the Informal Brief of Appellant in Appealed Case (Brief) dated February 2011.  Therefore, the issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims for service connection for bilateral peripheral neuropathy of the upper extremities, the Board finds that additional development of the evidence is required.

First, the Veteran's VA treatment records on file only date to April 2008, about three years ago.  If he has since received additional relevant treatment, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Second, the Board concludes that a new VA medical examination and opinion is required.  In this instance, the Board is presented with contradictory medical evidence that must be addressed by a medical opinion prior to resolution of the Veteran's claims.  

The Veteran has claimed that he experiences bilateral peripheral neuropathy of the upper extremities as secondary to his service-connected diabetes mellitus.  See the Veteran's March 2006 claim.  In this regard, the Veteran began receiving treatment for diabetes mellitus in October 2001.  He was granted service connection for diabetes mellitus in May 2002.  In a December 2004 VA medical examination, the Veteran was diagnosed with bilateral diabetic neuropathy of the feet.  Service connection was granted for peripheral neuropathy of the lower extremities in March 2005.  

In March 2006, the Veteran indicated that he had begun to experience bilateral peripheral neuropathy of the upper extremities secondary to his diabetes mellitus.  In April 2006, he described his symptoms as involving pain and numbness of his hands and lower arms.

In July 2006, the Veteran was provided with a VA medical examination regarding the nature and etiology of upper extremity peripheral neuropathy.  An electromyelogram was conducted and found abnormal results.  The July 2006 VA examiner concluded that the Veteran's neuropathy of the upper extremities was likely due to the Veteran's coronary heart disease.  The examiner noted that peripheral neuropathy usually takes in excess of five years of poorly controlled diabetes mellitus, and that the Veteran's history of diabetes mellitus did not show this, therefore his diabetes mellitus was unconnected to his bilateral peripheral neuropathy of the upper extremities.

In December 2006, the Veteran submitted notice of disagreement arguing that the VA medical examiner had not addressed the history shown by his VA medical treatment records, which showed a diagnosis of diabetic neuropathy affecting the upper and lower extremities.  He also submitted a November 2006 VA medical treatment record, which he believes shows that his diabetes mellitus has not been well-controlled over its history.  

In October 2007, the Veteran submitted a statement disagreeing with the July 2006 VA medical examiner's conclusions, along with private and VA medical treatment records that he purports show a five-year history of poorly controlled diabetes mellitus.  The VA medical treatment records also show that the Veteran was diagnosed by a treating VA physician with "diabetic neuropathy affecting all four extremities" in November 2006.  The AOJ has also obtained an April 2006 private treatment record from U. Agarwal, MD, indicating that the Veteran has numbness in his hands and indicating a diagnosis of diabetic neuropathy.  In April 2008, the Veteran submitted VA medical treatment records dated in November 2006, March 2007, and April 2008, which also include a diagnosis of diabetic neuropathy of the upper extremities.  In May 2008, the Veteran submitted another statement reviewing his efforts to provide medical evidence in support of his position and the fact that he has been diagnosed with peripheral neuropathy of the upper extremities.  Finally, the Veteran's representative in the February 2011 Brief, argued that the medical evidence of record shows that the Veteran's diabetes mellitus was not well-controlled in the five years leading up to his diagnosis of bilateral upper extremity peripheral neuropathy.  

In this case, the July 2006 VA medical examination did not fully address all the evidence of record, including the Veteran's separate diagnosis of and service connection for diabetic neuropathy of the lower extremities, or the VA medical treatment records which show that he has been diagnosed with diabetic neuropathy of the upper extremities.  Therefore, at the very least, there is clearly new medical evidence to support the Veteran's contentions that was not addressed by the July 2006 VA medical examination.  As such, the opinion provided has not adequately addressed the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record). 

When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the private and VA medical treatment records provided by the Veteran have not explained the basis for their conclusion that the Veteran's diabetes mellitus caused his peripheral neuropathy, and are not sufficient to allow the Board to grant the Veteran's service-connection claims at this time.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Therefore, a new VA compensation examination and medical nexus opinion is needed in order to reconcile the conflicting medical evidence and to provide an etiology opinion that thoroughly addresses the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant VA medical treatment records dating from April 2008, the most recent treatment records associated with the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant records and/or responses have been associated with the claims file, the AOJ should arrange for the Veteran to undergo appropriate VA examination of his upper extremities.  The examination should be conducted by a neurologist or other appropriate specialist, who has (if possible) not previously examined the Veteran.   

	The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on the examination and comprehensive review of the claims file, the examiner should address the following issues:

A)	Provide a comprehensive history of the Veteran's current neuropathy of the upper extremities.  

	The history provided should specifically address:  the history of the Veteran's diabetes mellitus, the VA medical treatment records showing a diagnosis of and treatment for diabetic neuropathy of the lower extremities beginning in December 2004, the VA medical treatment records showing a diagnosis of and treatment for diabetic neuropathy of the upper extremities beginning in November 2006, the findings of the VA medical examination of July 2006, the private treatment records from April 2006, the Veteran's argument that his diabetes mellitus was not well-controlled as articulated in his December 2006 notice of disagreement, October 2007 substantive appeal, and the February 2011 Brief, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of the Veteran's neuropathy of the upper extremities, the neurological examiner should answer the following questions:

A)	Is it at least as likely as not that the Veteran's bilateral peripheral neuropathy of the upper extremities is caused by his service-connected diabetes mellitus?

B)	If the answer to question (A) is no, is it at least as likely as not that the Veteran's current bilateral peripheral neuropathy of the upper extremities is aggravated beyond the natural progression of the disorder by his service-connected diabetes mellitus?  

C)	Is it at least as likely as not that any currently identified bilateral peripheral neuropathy of the upper extremities is otherwise caused by the Veteran's military service?

D)	Finally, the examiner should comment on the likelihood that the Veteran's bilateral peripheral neuropathy of the upper extremities is due to intercurrent causes, wholly unrelated to his military service or his service-connected disorders.

E)	The examiner should explain any opinion provided, whether favorable or unfavorable, directly addressing the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

4.	Then, readjudicate the Veteran's claims for service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to the Veteran's currently service-connected diabetes mellitus.  Adjudication of the claims should also consider the applicability of aggravation of a non-service-connected disorder by a service-connected disorder as provided in 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


